Citation Nr: 0725489	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  05-32 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
duodenal ulcer, including duodenal spasms, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and P.D.


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from October 1969 until May 
1971.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

In June 2007, a videoconference hearing was held before the 
undersigned Veteran's Law Judge and a transcript of that 
hearing is of record.  At the time of the hearing, the 
veteran submitted additional written evidence with a written 
waiver of RO consideration, which was signed by the veteran.  
See 38 C.F.R. § 20.1304(c) (2006).


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

After reviewing the record, the Board finds that further 
development regarding VA's duty to notify under the VCAA is 
required in the present case.  Specifically, the Board finds 
the VCAA notice letter of record to be insufficient.  Indeed, 
the notice letter must specify the issue and veteran must be 
notified of what the evidence must show to support a claim 
for an increased evaluation.  The veteran must also be 
provided with notice of his and VA's respective duties for 
obtaining evidence.  The Board also notes that during the 
pendency of the appeal, the notice requirements under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006) have been interpreted to apply to all aspects of 
claims, to include the initial disability rating and 
effective date elements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Based on the foregoing, further 
notice is necessary to correct this deficiency.

Further, the Board finds that VA has not completed its duty 
to assist under the VCAA.  Specifically, at the June 2007 
videoconference hearing, the veteran reported receiving 
treatment from several private physicians regarding the 
residuals of his duodenal ulcer.  It was noted at the hearing 
that the veteran had seen private doctors in the past two 
years for treatment.  Further, at the June 2007 hearing, the 
veteran submitted a VA Form 21-4142, Authorization and 
Consent to Release Information, for three separate private 
physicians indicating treatment for duodenal ulcer and spasms 
through June 2007.  The Board finds that these private 
clinical records may further assist the Board in developing a 
more complete picture of the veteran's disability and a 
reasonable effort should be made to obtain them.

Finally, a review of the record indicates that the veteran is 
in receipt of disability benefits from the Social Security 
Administration (SSA).  Indeed, the veteran testified that he 
applied for SSA disability benefits in 1998 based on, among 
other things, residuals of his duodenal ulcer, and was 
awarded such benefits in January 2000.  See also December 
2006 statement in support of his claim (referencing the SSA 
records and asking VA to request such records).  However, the 
Board observes that the record does not contain a copy of the 
determination granting such benefits or the clinical records 
considered in reaching the determination.  The record does 
not reflect that the VA has sought to obtain those records.  
Where VA has actual notice that the appellant is receiving 
disability benefits from the SSA, the duty to assist requires 
VA to obtain a copy of the decision and the supporting 
medical records upon which the award was based.  Murincsak v. 
Derwinski, 2 Vet.App. 363, 372-73 (1992).  Because such 
records may be useful in adjudicating the veteran's claim, 
the Board finds that an effort should be made to obtain them.  



Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to an increased 
evaluation for residuals of a duodenal 
ulcer, including duodenal spasms, 
currently evaluated as 20 percent 
disabling, in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159 (2006), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and any other applicable 
legal precedent.  The veteran must be 
apprised of what the evidence must show 
to support a claim for an increased 
evaluation, the division of 
responsibility between him and VA in 
obtaining the evidence, and specifically 
requested to send any pertinent evidence 
in his possession to VA.  Include an 
explanation of the information and 
evidence needed to establish a disability 
rating and effective date in the event of 
award of any benefit sought, per 
Dingess/Hartman.

2.  Contact each of the three private 
doctors for whom the veteran submitted a 
VA Form 21-4142, Authorization and 
Consent to Release Information, in June 
2007.  Inform the veteran to complete an 
additional VA Form 21-4142 for any other 
medical care provider who may possess 
additional records referable to treatment 
regarding the residuals of his duodenal 
ulcer.  

After securing any necessary 
authorization or medical releases, 
request and associate with the claims 
file legible copies of the veteran's 
complete treatment reports from the VA 
medical center in Ann Arbor, Michigan, 
and all other sources identified whose 
records have not previously been secured 
for the time frame identified by the 
veteran.  Also, notify the veteran that 
he may obtain the evidence himself and 
send it to VA.  

3.  Contact the Social Security 
Administration and obtain a copy of that 
agency's decision concerning the 
veteran's claim for disability benefits, 
including any medical records used to 
make the decision.  If the search for any 
such records yields negative results, 
this fact should be clearly noted in the 
claims folder.

4.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the appellant and 
his representative an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B and 7112 (West Supp. 2006).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

